DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 07/29/2022 has been entered and acknowledged by the Examiner.
Cancellation of claims 2-3 and 14-15 has been entered.
Claims 1, 4-13 and 16-17 are pending in the instant application.
Specification
The amendment of the abstract of the disclosure is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (Korean Pub. No. 101 920 854, US equivalent PG Pub. No. 2021/0071473 used for clarity purposes, previously cited) in view of Nakata et al (US PG Pub. No. 2006/0119775, previously cited) and  Coates et al (US PG Pub. No. 6,816,218, previously cited) and further in view of Fernando et al (US PG Pub. No. 2005/0068629, previously cited).
Regarding Claim 1, Kwon discloses, at least in figure 9, a switchable window element (abstract) having a layer structure comprising in this order a first polarizer layer (P1, ¶ [0068]) as first polarizer, a first retardation element (R1, ¶ [0069]) as first optical retarder, a first electrode layer (E1, ¶ [0065]), a first alignment layer (AL1, ¶ [0068]}, the switchable layer (LC2, ¶ [0071]), a second alignment layer (AL2, ¶ [0068]), a second electrode layer (E2, ¶ [0065]), a second retardation element (R2, ¶ [0069], line 13) as second optical retarder, and a second polarizer layer (P2, ¶ [0068]) as second polarizer , 
wherein the first polarizer (P1) and the first optical retarder (R1) are arranged in an optical path prior to the switchable layer (LC2) and the second polarizer (P2) and the second optical retarder (R2) are arranged in the optical path after the switchable layer (LC2), wherein the switchable layer (LC2) is a vertically aligned liquid crystal layer (¶ [0068], lines 3-4 from bottom) comprising a liquid crystalline medium (¶ [0068], line 12),
Kwon fails to disclose:  wherein the product of the thickness d of the switchable layer and the optical anisotropy Δn of the liquid crystalline medium is in the range of from 0.05 µm to 3.0 µm and the liquid crystalline medium has a clearing point of at least 70°C,
Nakata, teaches (also in a liquid crystal device (title) in paragraph [0037] that a typical birefringence is 0.05 to .30 and paragraph [0039] discloses that the cell gap (thickness of the LC layer) is 1-7 µm. Therefore, the product would have a top value of 7 x .30 = 2.1 µm and a low value of 1 x .05 = .05 µm, (both within the claimed range).
Nakata fails to teach the clearing point of the LC material.
Coates teaches (also in a liquid crystal device (title)) in column 11, lines 30-37 that the nematic LC (which Kwon has, ¶ [0027]) and Nakata has (¶ [0032])) should be cured 70 degrees below the clearing point and that those temperatures range from 20-50 deg. C, which means the clearing point is 90-120 deg.C. because the material is reactive (line 31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a LC material with the claimed properties, as taught by Nakata and Coates, in the device of Kwon, to avoid a reaction of the nematic material and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
Kwon fails to disclose wherein the switchable window is curved in space.  
Fernando teaches (also using a liquid crystal layer, see abstract) in a curved automobile window in figure 1 (Kwon discloses in the title that his device can be used in a vehicle window) with a light control layer (fig.2) with adjustable transmittance (switchable window) to control tinting and the subsequent amount of light that enters the window.
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to provide a curved switchable window, as taught by Clark, when used in an auto windshield (which is curved), such as Kwon’s, to control the tinting to a desirable level.
Kwon fails to disclose: wherein the switchable window comprises at least one further substrate and at least one interlayer, wherein the at least one further substrate is connected to the first polarizer layer and/or second polarizer layer by means of the at least one interlayer  
Nakata discloses in figure 1: wherein the switchable window (fig.1) comprises at least one further substrate (40, ¶ [0028]) and at least one interlayer (30, ¶ [0028]), wherein the at least one further substrate (40) is connected to the  second polarizer layer (20) by means of the at least one interlayer (30) to improve the color shift (¶ [0003]).  
 It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed structure in the device of Kwon, as modified Nakata, to improve the color shift.

Regarding Claim 9, Kwon fails to disclose: wherein the first optical retarder (R1) and/or the second optical retarder (R2) has an absolute value of an out of plane retardation Rth of from 1 nm to 1000 nm and/or an absolute value of an in plane retardation Re of from 1 to 300 nm to increase the contrast ratio.  
Nakata teaches: wherein the first optical retarder and/or the second optical retarder has an absolute value of an out of plane retardation Rth of from 1 nm to 1000 nm (30-200, ¶ [0117]))  and/or an absolute value of an in plane retardation Re of from 1 to 300 nm (0-5, ¶ [0116]) to increase the contrast ratio.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to  provide Re and Rth for the first and/or second retarder of Kwon, as taught by Nakata, to increase the contrast ratio.
Regarding Claim 10, Kwon fails to disclose: wherein the switchable layer (LC2) has a thickness d between 1 and 35 µm. 
Nakata, teaches in paragraph [0039] teaches that the cell gap (thickness of the LC layer) is 1-7 µm to reduce response time.
. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to  provide a thickness of the LC2 layer in the device of Kwon, between 1 and 35 um, as taught by Nakata, to reduce response time.
Regarding Claim 17, Kwon fails to disclose:  which is a windshield of a vehicle or a window of a building, and is configured to be normally bright.
Fernando teaches a curved automobile window in figure 1 with a light control layer (fig.2) with adjustable transmittance (switchable window) to control tinting and the subsequent amount of light that enters the window and the windshield of the vehicle is configured to be normally bright (¶ [0119], clear when no electricity is applied)) to control tinting and the subsequent amount of light that enters the window.
It would have been obvious to one or ordinary skill in the art, before the effective
filing date of the claimed invention, to provide a curved switchable window, as taught by Clark, to control the tinting of an auto windshield to a desirable level.
..-----------------------------------------------------------------------------------------------------
Claims  4 and 7 are  rejected under 35 U.S.C. 103 as being unpatentable over Kwon (854), Nakata (775), Coates (218), Fernando (629) and further in view of Tsunekawa (US PG Pub. No. 2015/0293390, previously cited).
Regarding Claim 4, Kwon fails to disclose: wherein the first retardation element and/or the second retardation element is a layer structure comprising an optically isotropic substrate and a retardation layer. and paragraph [0009] teaches this can be glass (claim 7).  
Tsunekawa teaches in paragraph [0078] that for a phase difference film (retardation layer) a laminate of a phase difference film and an isotropic substrate is preferred to facilitate the handling of the layer and paragraph [0009] teaches this can be glass (claim 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a retardation layer in the device of Kwon, comprising a retardation film and an isotropic substrate, as taught by Tsunekawa, to facilitate handling.
Regarding Claim 7, Kwon fails to disclose: wherein the first retardation element and/or the second retardation element is a layer structure comprising an optically isotropic substrate and a retardation layer. and paragraph [0009] teaches this can be glass (claim 7).  
Tsunekawa teaches in paragraph [0078] that for a phase difference film (retardation layer) a laminate of a phase difference film and an isotropic substrate is preferred to facilitate the handling of the layer and paragraph [0009] teaches this can be glass (claim 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a retardation layer in the device of Kwon, comprising a retardation film and an isotropic substrate, as taught by Tsunekawa, to facilitate handling.
------------------------------------------------------------------------------------------------------
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (854), Nakata (775), Coates (218) and Fernando (629) and further in view of Park et al (US PG Pub. No. 2016/0377781, previously cited) .
Regarding Claims 5 and 8, Kwon fails to disclose wherein the first retardation element and/or the second retardation element is a layer structure comprising an optically anisotropic substrate and a retardation layer (claim 8, cellulose triacetate).  
Park teaches in paragraph [0021]. a retardation layer 120, consisting of an LC polymer coated on a cellulose triacetate (claim 8) substrate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to  provide a retardation element in the device of Kwon, comprising a polymer LC layer coated on a cellulose triacetate substrate, as taught by Park, (applicant discloses that this material is anisotropic, see claim 8),  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.	
Regarding Claim 6 , Kwon fails to disclose wherein the first retardation element and/or the second retardation element consists of an optically anisotropic substrate.  
Park teaches in paragraph [0021]. a retardation element 20, consisting of an LC polymer coated on a cellulose triacetate  substrate(applicant discloses that this material is anisotropic, see claim 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to  provide a retardation element in the device of Kwon, comprising an anisotropic substrate, as taught by Park,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
-----------------------------------------------------------------------------------------------------
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (854), Nakata (775), Coates (218) and Fernando (629) and further in view of Clerc et al (US Patent No. 4,957,349, previously cited).
Regarding Claim 11, Kwon fails to disclose wherein the liquid crystalline medium has an optical anisotropy Δn in the range of from 0.03 to 0.3 for light having a wavelength of 589.3 nm and a dielectric anisotropy ΔE of -0.5 to -20.  
Nakata (775) teaches in paragraph [0152] wherein the liquid crystalline medium has an optical anisotropy Δn in the range of from 0.03 to 0.3 for light having a wavelength of 589 nm to provide a thin retardation film with little unevenness.
Nakata fails to disclose the negative dielectric anisotropy.
Clerc teaches a nematic liquid crystal layer with positive optical anisotropy and negative dielectric anisotropy (see claim 1, pg. 9). Clerc fails to teach the range of values claimed.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a negative dielectric anisotropy in the device of Kwon, as modified by Nakata and Clerc since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
------------------------------------------------------------------------------------------------

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (854), Nakata (775), Coates (218) and Fernando (629) and further in view of Fujisawa et al (US PG Pub. No. 2016/0017226, previously cited).
Regarding Claims 12-13, Kwon fails to disclose wherein the first alignment layer and/or second alignment layer is a homeotropic alignment layer (Claim 13, polyimide).  
Kwon does disclose Vertical alignment (¶ [0023]).
Fujisawa teaches in paragraph [0274] using a homeotropic alignment layer (homeotropic = directors perpendicular to the surface).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide homeotropic polyimide alignment layers in the device of Kwon, as taught by Fujisawa, to facilitate the vertical alignment desired by Kwon and  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
----------------------------------------------------------------------------------------------------------------
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (854), Nakata (775), Coates (218) and Fernando (629) and further in view of Lam et al (US PG Pub. No. 2010/0315693, previously cited).
Regarding Claim 16, Kwon fails to disclose: which is a-sunroof of a vehicle and 
is configured to be normally dark.  
Lam teaches a switchable window which is a-sunroof of a vehicle and is configured to be normally dark (¶ [0253], last 6 lines), .application of electricity causes it to lighten in tint). Fernando also teaches in paragraph [0111], using the switchable window in a sunroof but fails to disclose that it is normally dark (although logically in a sunroof, it would be normally dark).
 It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to provide the switchable window in a sun-roof of an auto that lightens when electricity is supplied, as taught by Kwon, to protect the automobiles inhabitants from excessive sunlight when not activated.
----------------------------------------------------------------------------------------------
Response to Arguments
Applicant’s arguments presented 07/29/2022 are moot. Since claims 2, 14 and 15 were previously independently dependent on claim 1 and are now all 3 included in claim 1, claim 1 represents a new embodiment not previously presented (an amendment). Therefore, this action is made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879